Citation Nr: 0203958	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  98-08 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a pulmonary disability, 
claimed as due to exposure to asbestos.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active duty from April 1951 to October 1954.

This matter is before the Board of Veterans Appeals (the 
Board) on appeal of an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona which denied the veteran's claim of 
entitlement to service connection for a disability due to 
exposure to asbestos.  The April 1998 RO decision also denied 
entitlement to service connection for the residuals of a back 
injury and a disability claimed as due to exposure to lead 
paint.  The veteran and his spouse testified at a personal 
hearing at the RO in October 1998; in April 1999, the hearing 
officer continued the denials of the veteran's claims.

On May 4, 2000, the Board remanded the issue of entitlement 
to service connection for a disability due to exposure to 
asbestos for further evidentiary development.  This 
development was accomplished and this issue is now before the 
Board for appellate review.

The May 2000 Board decision also denied the veteran's claims 
of entitlement to service connection for the residuals of a 
back injury and for a disability due to exposure to lead 
paint as not well grounded, within the meaning of the then 
applicable law.  See Morton v. Derwinski, 12 Vet. App. 477 
(1999).  Subsequent to the Board's May 2000 decision, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)] was enacted.  The 
VCAA eliminated the requirement that those seeking VA 
benefits submit claims that are "well-grounded".

Relevant to the Board's May 2000 denial of the claims for 
service connection for a back injury and for a disability due 
to exposure to lead paint, which the Board determined to be 
not well grounded, the VCAA provides for review of claims 
that were denied as not well grounded, provided they became 
final during the period beginning on July 14, 1999 and ending 
on the date of enactment of the VCAA, November 9, 2000.  Id., 
114 Stat. at 2099.  Because it appears that the May 2000 
denials of the veteran's claims for service connection for a 
back injury and for a disability due to exposure to lead 
paint became final within the time period as specified in the 
cited provision of the VCAA, the Board refers to the RO the 
matter of review of the claims under the VCAA.  See 
VAOPGCPREC 3-2001 (Jan. 22, 2001).


FINDING OF FACT

The veteran currently suffers from chronic obstructive 
pulmonary disease (COPD);  there is no evidence of asbestosis 
and no evidence of a link between COPD and 
in-service exposure to asbestos.  


CONCLUSION OF LAW

A pulmonary disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for the 
residuals of exposure to asbestos.  He has stated that he was 
exposed to this substance during his period of duty in the 
U.S. Navy and that he now has asbestosis related to this 
exposure.  

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran's service medical records make no mention of 
asbestos or an asbestos-related disorder.  The service entry 
and separation examinations, dated in 1950 and 1954, make no 
reference to any chest or lung abnormalities.

The service records indicate that the veteran was assigned to 
a naval vessel from December 1951 to June 1954.  In a 
September 1997 written statement, the veteran indicated that 
while in the Navy he had been exposed to asbestos in the 
ship's boiler room.

An August 1998 VA chest x-ray examination showed clear lung 
fields.  The impression was no acute cardiopulmonary changes.  
A VA clinical notation, also dated in August 1998, indicated 
that the examiner had ruled out asbestosis as a diagnosis.  

A pulmonary function test was conducted in October 1998 by 
VA.  The report indicated that the veteran had smoked one 
pack of cigarettes per day for forty years.  The diagnosis 
was mild obstructive disease.  Later in October 1998, the VA 
examiner noted the veteran's history of asbestos exposure in 
the Navy; however, asbestosis was ruled out.

In October 1998, the veteran reiterated his assertions at a 
personal hearing at the RO concerning his exposure to 
asbestos in service.  He again reported this exposure during 
January 1999 VA treatment.  A June 1999 VA x-ray report 
showed no radiographic evidence of active cardiopulmonary 
disease.

The veteran was treated by a private physician, M.H., between 
May 1998 and July 1999.  A June 1999 clinical note indicated 
that there were objective findings of a clear chest.  The 
diagnosis was asbestos exposure.  In July 1999, it was noted      
that the veteran's pulmonary function tests had improved.  
The veteran reported that he had been exposed to asbestos 
while in service and that he had discontinued tobacco use.  
The diagnosis was mild chronic obstructive pulmonary disease 
with associated asbestos exposure.

The veteran was then afforded a VA examination, which 
included a complete review of the claims file, in June 2001.  
It was initially noted that the 1998 pulmonary function tests 
had been consistent with COPD.  It was also noted that the 
veteran had smoked 3/4 of a pack of cigarettes per day between 
the ages of 18 and 62.  He stated that four years before he 
had experienced a productive cough which had cleared up after 
3 months.  Three years previously he had begun to have 
shortness of breath, which had been getting progressively 
worse; he was now unable to walk more than one block.  He 
stated that he had been exposed to asbestos in 1954 while in 
the Navy, when he had to tear apart some boilers.  The 
examiner's impression was COPD (probably related to smoking).

An addendum to the VA examination was made in July 2001.  
This addendum indicated that the pulmonary function tests had 
revealed the presence of mild obstructive disease with some 
asthmatic component.  A CT scan showed hyperaeration, as with 
COPD.  There was no evidence of asbestosis.  The conclusion 
was that the veteran suffered from COPD and no asbestosis.

In October 2001, D.M., D.O., was asked by the veteran to 
review his records.  The records that the veteran provided to 
the examiner evidently did not include the report of the July 
2001 VA pulmonary examination.  It was noted that he had been 
exposed to asbestos in service and that he had an 
approximately 50 pack year history of smoking, but that he 
was no longer smoking.  The veteran indicated his belief that 
he had asbestosis.  The impression was COPD, strong history 
of asbestos exposure; possible pulmonary fibrosis and 
asbestosis.  The veteran told the physician that he had had a 
CT scan done; however, the examiner did not have access to 
this report.  Dr. D.M. also indicated that he should be 
examined by a pulmonologist, apparently being unaware of the 
VA examination conducted in June 2001.  


Relevant law and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West Supp. 2001).  Service connection may also be granted 
for a disability initially diagnosed after service when shown 
to be related to service.  38 C.F.R. § 3.303(d) (2001).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The law governing the payment of VA disability compensation 
provides that the Unites States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001).

While there is no current specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, nor has the Secretary 
promulgated any regulations, VA has issued procedures on 
asbestos-related diseases which provide some guidelines for 
considering compensation claims based on exposure to asbestos 
in VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part VI, 7.68 
(Sept. 21, 1992) [formerly DVB Circular 21-88-8, Asbestos-
Related Disease (May 11, 1988)].

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
including pulmonary fibrosis and lung cancer, which may occur 
10 to 45 years after exposure.  When considering VA 
compensation claims, rating boards have the responsibility of 
ascertaining whether or not military records demonstrate 
evidence of asbestos exposure in service and to assure that 
development is accomplished to ascertain whether or not there 
is pre-service and/or post-service evidence of occupational 
or other asbestos exposure.  A determination must then be 
made as to the relationship between asbestos exposure and the 
claimed diseases, keeping in mind the latency and exposure 
information noted above.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

"The Board is required to provide a written statement of the 
reasons or bases for its findings and conclusions on all 
material issues of fact and law presented on the record . . . 
.  The statement must be adequate to enable a claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review in this Court.  To comply with 
this requirement, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran . . . .  The BVA must address all 
relevant medical evidence and provide adequate reasons for 
its evaluation of the credibility and weight of the 
evidence."  Allday v. Brown, 7 Vet. App. 517, 527-8 (1995) 
[citations omitted].

Evaluation of medical evidence

As discussed immediately above, the Board is obligated under 
38 U.S.C. § 7104(d) to analyze the credibility and probative 
value of all evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52, 58 
(1996).  

The Board may not base a decision on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:  

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App 362, 
367 (2001). 

Analysis

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
VCAA.  This law  includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to the duty to 
assist.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45, 620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied with respect to the issues on appeal.  

With respect to the notice provisions of the VCAA, the Board 
finds that VA has met its duties under VCAA.  By virtue of 
the June 1998 Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOC) issued in April and September 
1999 and September and November 2001, the veteran and his 
representative were provided notice of the information, 
medical evidence or lay evidence necessary to substantiate 
the claim on appeal.  The September 2001 SSOC specifically 
provided notice of the VCAA and the new development 
regulations.  The May 2000 Board remand also informed the 
veteran of the information needed to establish entitlement to 
the benefit sought.  

With respect to VA's duty to assist the veteran in the 
development of his claim, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  

This case was remanded by the Board in May 2000 for the 
specific purpose of scheduling the veteran for an examination 
and medical nexus opinion.  As has been described in the 
factual background section above, the requested examination 
was accomplished in June 2001.  The Board believes that the 
record now contains sufficient medical evidence with which it 
may render an informed decision as to the issue addressed in 
this decision.

The veteran has been given ample opportunity to present 
evidence and argument in support of his appeal, including 
presenting his personal testimony at a hearing at the RO in 
October 1998.  The veteran's representative submitted 
informal hearing presentations on his behalf in January 2000 
and February 2002.  There is no indication that there is any 
relevant evidence which currently exists and which has not 
been obtained.

In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claim have been properly 
developed.  There is no further action which needs to be 
undertaken in order to comply with the provisions of the 
VCAA.

Discussion

The veteran contends that he was exposed to asbestos in 
service and that he has developed a pulmonary disability, 
specifically asbestosis, as a result.

The Board has no reason to doubt the veteran's statements to 
the effect that he was exposed to asbestos during his naval 
service.  The question with must be addressed is whether 
there currently exists any pulmonary disability which is a 
result of such claimed asbestos exposure.

Specifically with respect to asbestos, after a careful review 
of the evidence of record, it is determined that entitlement 
to service connection for asbestosis is not warranted.  
Initially, it is noted that the veteran's service medical 
records make no mention of asbestos or any asbestos-related 
disorder.  Moreover, there is no evidence of record which 
establishes that he currently suffers from asbestosis.  At no 
time after his discharge from service was this condition ever 
diagnosed.  Chest x-rays obtained in August 1998 and in June 
1999 showed no evidence of asbestosis.  Asbestosis was 
specifically ruled out by VA physicians in August and October 
1998.  The extensive VA examination conducted in June 2001, 
which was performed at the request of the Board and which 
included a review of the veteran's entire claims file, 
indicates that there was no evidence of asbestosis.  The 
final diagnosis specifically was no asbestosis.  

While the veteran believes that he has asbestosis related to 
in-service asbestos exposure, it is well-established that as 
a layperson without medical training he is not competent to 
render an opinion as to medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The veteran's claim may be interpreted as encompassing any 
and all pulmonary disabilities, rather than asbestosis.  As 
noted immediately above, the veteran is not competent to 
diagnose the precise nature of his disability.  There is 
evidence of current pulmonary disability, COPD.  Accordingly, 
the Board has explored the matter of whether such disability 
is related to asbestos exposure, as claimed by the veteran.  
As noted above, the Board, like the veteran, cannot proffer 
its own medical opinion but instead must evaluate the medical 
and other evidence of record.  
See Colvin, supra; see also Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) [recognizing the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."]    

There is medical evidence of record which stands for the 
proposition that the veteran's diagnosed COPD is not related 
to  his claimed exposure to asbestos; rather, this condition 
was related to his lengthy history of smoking.  See report of 
the June 2001 VA examination.  The Board again observes that 
this examination was at its request and was for the specific 
purpose of determining whether any relationship existed 
between asbestos exposure and any current pulmonary disease. 

The veteran's private physicians, M.H. and D.M., have 
suggested that he has pulmonary pathology which is due to 
asbestos exposure.     

With respect to Dr. M.H.'s July 1999 assessment of "mild COPD 
with associated asbestos exposure", this is a bare conclusory 
statement with no bases given therefor.  
In particular, although the veteran's history of smoking was 
mentioned, no attempt was made to discuss why this was not a 
factor in the development of the veteran's COPD.  Also, no 
attempt was made to explain the "unremarkable" chest X-ray.  
In addition, the veteran  evidently informed Dr. M.H. that he 
"had asbestos exposure several years ago while working on 
ships."  This conveys the impression that the veteran's in-
service asbestos exposure was recent, while in fact it was at 
least 45 years earlier.   

With respect to Dr. D.M.'s October 2001 opinion, according to 
Dr. M., the veteran "presents to the office asking me to 
review medical records."   The Board infers that the veteran 
may have been seeking an opinion to refute the June 2001 VA 
examination report, which was obviously not in his favor.  
However, it appears that that report was not mentioned by the 
veteran to Dr. D.M.  Not only does Dr. D.M.'s October 2001 
opinion contain no reference to the June 2001 VA pulmonary 
examination, but Dr. D.M. specifically stated that "a 
pulmonary consultation should be warranted", which would make 
no sense unless Dr. D.M. was unaware of the June 2001 VA 
pulmonary examination.  It therefore appears that the 
veteran, while providing this physician with some of his 
records, failed to provide him with a copy of the June 2001 
VA examination report.

In addition, Dr. D.M. report stated "he [the veteran] does 
not smoke]".  Although this is true, the veteran's long 
history of smoking was not mentioned in the report, which 
instead focused on the history of asbestos exposure.  

The Board observes in passing that when the veteran wrote to 
his Senator in December 2001, he provided the Senator with a 
copy of the private physician's October 2001 report, but he 
did not include a copy of the June 2001 VA examination 
report.

A medical diagnosis is only as credible as the history on 
which it is based.
See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see also 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [a diagnosis "can 
be no better than the facts alleged by the appellant"].  In 
this case, the assessments of the veteran's private 
physicians appear to be based on selective portions of the 
veteran's medical history, as presented by the veteran 
himself.  The Board places relatively little weight of 
probative value on such opinions, compared to the thorough VA 
evaluation of the veteran's pulmonary disease.
    
The veteran indicated in a July 2000 statement that a 
physician's assistant at VA had told him that his lung 
troubles were related to asbestos exposure.  He then stated 
in September 2000 that the technician performing the PFT had 
read his chart and told him that his breathing obstruction 
was caused by asbestos exposure.  However,  these alleged 
statements by VA personnel are not contained in any of the 
clinical records in the claims file.  Lay testimony 
concerning what a health care provider told him is not 
competent medical evidence. "The connection between what a 
physician said and the layman's account of what the physician 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995).  Accordingly, the Board 
places no weight on the veteran's statements.    

The Board has noted that the VA examination suggested a 
relationship between the veteran's currently diagnosed COPD 
and his history of smoking.  However, the veteran has not 
claimed that he suffers from a pulmonary disability which is 
related to in-service tobacco use.  The Board observes in 
passing that legislation has been enacted which effectively 
prohibits service connection of death or disability on the 
basis that such resulted from disease or injury attributable 
to the use of tobacco products during a veteran's period of 
active service.  See 38 U.S.C.A. § 1103 (West Supp. 2001).

In summary, for the reasons and bases expressed above the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
pulmonary disability based on asbestos exposure during 
service.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for a pulmonary disability, claimed as due 
to exposure to asbestos, is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

